Citation Nr: 0705532	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  02-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, and if so, whether the claim to reopen should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty July 1973 through July 
1977.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  


FINDINGS OF FACT

1.  An unappealed Board decision in June 1992 denied service 
connection for a low back disability.

2.  Evidence received since the June 1992 Board decision is 
not cumulative of the evidence previously in the record and 
is sufficient, when considered with the evidence previously 
of record, to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's low back condition is related to his active 
service. 


CONCLUSION OF LAW

1.  New and material evidence has been received and the claim 
for service connection for a low back condition is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  A low back condition is related to the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506)


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


History and Analysis

The Claim to Reopen:

By a Board decision of June 1992, the RO denied the veteran's 
claim for entitlement to service connection for low back 
condition.  The June 1992 Board decision is a final decision.  
38 U.S.C.A. § 7104.

The evidence of record at the time of the June 1992 final 
decision included the veteran's service medical records, VA 
medical records, a VA opinion which the Board found was not 
probative, x-rays showing spondylosis at L5 and a June 1982 
VA examination of the lower back.

In January 2001, the veteran submitted a request to reopen 
his claim for entitlement to service connection for a low 
back condition.  The evidence submitted since the June 1992 
final decision includes a medical opinion by a private 
physician noting that the physician treated the veteran for 
chronic low back pain since 1978.  Moreover, after reviewing 
the veteran's service medical records, the physician provided 
an opinion that the veteran's back problem was the cause of 
the current medical disability.  

The evidence of record prior to the June 1992 decision did 
not include a probative nexus opinion directly linking the 
veteran's current disability with his injury in service.  The 
newly submitted evidence includes such a nexus opinion 
linking the veteran's current back disability to service.  
This opinion was not available to the Board prior to its June 
1992, decision and bears directly and substantially upon the 
issue for consideration.  Accordingly, the Board finds that 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
condition.


De Novo Review:

The veteran contends that his low back condition is the 
result of fall during service.

The veteran's service medical records show complaints of and 
treatment for back pain during service.  A report of medical 
history and examination upon enlistment, dated April 1973, 
did not note any abnormalities of the lower back.  However, a 
November 1975 record showed complaints of back pain for two 
days.  Treatment notes dated December 1975 indicated 
complaints of lower back pain, and a referral to physical 
therapy consultation.  A physical therapy consultation dated 
December 1975 noted treatment for lower back pain, and 
recommended that the veteran perform Williams Flexion 
exercises.  A treatment note dated October 1976 noted a sore 
back with aching on the right side but noted that the veteran 
had full flexion without discomfort.  A physical profile for 
a chronic back ache of the same date restricted the veteran's 
duty to no lifting over 20 pounds, and no marching, running, 
or carrying over prolonged time.  Report of medical history 
upon separation dated June 1977, noted recurrent back pain.  
Separation examination dated June 1977, noted a normal spine 
but also indicated recurrent back pain, and muscle tenderness 
for which the veteran was receiving therapy.  
The veteran was afforded a VA examination in June 1982.  The 
examiner noted a chronic low back strain with flexion to 80 
degrees and extension to 35 degrees.  The examiner provided a 
diagnosis of chronic low back strain.  X-rays of the lumbar 
spine in conjunction with the examination noted a normal 
examination.

A March 1990 statement from a VA physician indicated that the 
veteran had been treated at the Pittsburgh VA Orthopedic 
Clinic for longstanding back pain which had worsened 
significantly over the past year.  The physician stated that 
the veteran's back pain dated back to a lifting incident in 
the military, and that the condition limited the veteran's 
ability to perform heavy labor.  The physician noted that x-
rays showed spondylosis at L5 that was possibly converted to 
a stress fracture by stressful loading.  The physician opined 
that therefore, the veteran's condition was at least 
partially due to the stressful work to which he was subjected 
in the military, but that it was impossible to state with 
scientific accuracy that the military service caused his 
current condition.  The physician noted that the veteran was 
being treated with a back brace.  A prescription dated in 
1990 indicated a diagnosis of spondylosis at L5, and 
prescribed a Boston Bottom back brace.

The veteran submitted a lay statement from a neighbor 
regarding his condition, dated August 2000.  She stated that 
she knew the veteran since 1969, and that the veteran had no 
prior medical problems prior to his enlistment in the 
military in 1973.  She stated that she observed that the 
veteran frequently went to doctor's appointments for his back 
condition, and that his condition did not seem to improve.  
She stated that some of the treatment the veteran received 
included cortisone injections to the back, and wearing a 
brace.  She also stated that the back problems had occurred 
since his discharge in 1977.

The veteran also submitted a lay statement from a fellow 
airman with whom he served.  The airman stated that during 
the first two years of service, the veteran did not exhibit 
any signs of physical disability or impairment.  However, the 
airman stated that in mid to late 1975, he witnessed the 
veteran injure his back when he fell into a splice pit while 
carrying a bronze splice case to replace a section of missile 
cable.  After that fall, the airman noted that the veteran 
sought treatment for his injury but had continued back pain 
from the time of the injury until discharge.  

The veteran also submitted a medical opinion dated June 2000, 
from his family physician, Dr. L.O., stating that the veteran 
had been a patient since 1978, and was treated for a back 
injury occurring during service.  The physician stated that 
he reviewed the service medical records provided by the 
veteran and noted that something happened during service 
which caused a disabling condition to his back.  He stated 
that this disabling condition continued from his discharge 
from service.  The physician opined that it was just as 
likely as not that the injury sustained while on active duty 
was the cause of the veteran's current disability.  

In July 2003, the veteran was afforded a hearing at the RO.  
During the hearing, the veteran asserted that he fell into a 
splice pit while carrying a solid bronze splice case.  He 
also stated that when he fell, he hit his tailbone and had 
severe pain right away.  Two days later he reported to the 
base hospital.  When the pain did not go away, the military 
physicians gave the veteran William's Flexion exercises and 
prescribed pain medication.  He stated that he sought 
treatment with his family physician within one year of 
discharge from service, where he was treated with different 
pain medications.  The veteran described his symptoms as 
constant low back pain, not being able to sit for prolonged 
periods of time, not being able to stand on concrete, 
inability to sleep or walk for long distances.  

A follow-up medical opinion from Dr. L.O., the veteran's 
family physician, dated August 2003, noted that he treated 
the veteran with pain medication since 1978 and at one point 
sent the veteran to a pain management clinic, where he 
received cortisone injections at L4-5.  The physician noted 
that the veteran gave a history of injuring his back in 1975, 
which was corroborated by the service medical records, 
reviewed by the physician.  The physician stated that he 
believed the veteran's condition was chronic at the time and 
remains chronic today and opined that the 1975 injury was the 
cause of the continued chronic back pain.

VA medical records dated March 2000 through March 2005 
include complaints of chronic back pain.  The Board finds 
that the evidence in the record supports a conclusion that it 
is at least as likely as not that the veteran's chronic lower 
back condition is related to his fall during active service.  
The veteran's contention that he fell and injured his back in 
1975 is corroborated by both the statement from his fellow 
airman who witnessed the fall, and by the service medical 
records.  Additionally, the service medical records note that 
the veteran has consistently complained of low back pain 
since his fall in 1975.  The veteran's separation examination 
also indicated that the veteran complained of recurrent back 
pain and was receiving therapy for muscle tenderness at the 
time of discharge.  Two letters from the veteran's family 
physician indicated that the veteran was treated by the 
doctor for back pain since 1978.  Additionally, after 
reviewing the veteran's service medical records, the family 
physician opined that the veteran's back condition was at 
least as likely as not related to his injury during service.  
Finally, while the VA physician, in his March 1990 medical 
opinion, stated that spondylosis of the L5 was a condition 
generally attributed to an inherent weakness in the bone, and 
that he could not state with scientific accuracy that there 
was one definitive cause of the veteran's back condition, the 
physician stated that he believed that the veteran's service 
back injury contributed partially to his current condition.

As there is an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, service connection for a chronic 
low back condition is warranted.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for a low back 
condition is granted.  

Entitlement to service connection for a low back condition is 
granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


